Citation Nr: 0019319	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  98-04 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey




THE ISSUE

Entitlement to an initial rating higher than 20 percent for a 
low back disability.




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 




INTRODUCTION

The veteran had active service from September 1966 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1997 rating decision of the Newark, 
New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA)-which, in relevant part, granted 
service connection for degenerative joint disease of the 
lumbosacral spine and assigned a noncompensable rating of 0 
percent, effective from January 11, 1994.  The veteran 
appealed for a higher initial rating.  And in June 1998, the 
RO increased the rating to 20 percent (with the same 
effective date).  He has since continued to appeal for a 
higher rating.  See AB v. Brown, 6 Vet. App. 35 (1993).

In a recent case, Fenderson v. West, 12 Vet. App. 119 (1999), 
the U.S. Court of Appeals for Veterans Claims (Court) made an 
important distinction between a situation where the veteran 
is contesting the propriety of the initial rating assigned 
after granting service connection, and a situation where the 
veteran is claiming, instead, entitlement to a higher rating 
for an already service-connected disability.  Since, in this 
particular case, the veteran is contesting the propriety of 
the initial rating assigned by the RO for his low back 
disability after service connecting it, his claim must be 
considered in this context, in accordance with the Court's 
holding in Fenderson, and such consideration must also 
include determining whether he is entitled to a "staged" 
rating for the disability to compensate him for times since 
filing his claim when it may have been more severe than at 
others.  Id., at 126.  Therefore, the issue on appeal has 
been rephrased accordingly.



REMAND

VA has a "duty to assist" the veteran in fully developing 
the evidence pertinent to his well-grounded claim.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1999); 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  And this 
"duty to assist" includes obtaining all relevant treatment 
records and conducting a thorough and comprehensive VA 
examination.  See Littke v. Derwinski, 1 Vet. App. 90 (1990);  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The Board finds that none of the most recent VA medical 
examinations of record (in 1994, 1997, and 1999) contain 
sufficient clinical information to properly rate 
the veteran's low back disability in light of the Court's 
holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
Court indicated in that decision that VA must determine the 
extent the veteran has functional impairment due to such 
symptoms as pain/painful motion, limited or excess movement, 
weakness, premature or excess fatigability, or 
incoordination, etc., including in terms of the degree of 
additional range of motion loss that he may have during times 
when his symptoms are most prevalent-such as during 
prolonged use or "flare ups."

During the examination in 1997, the veteran complained of low 
back pain radiating down into his right thigh.  He had 
similar complaints during the 1999 examination, noting that 
he experienced radiating pain down into both of his lower 
extremities with numbness and a tingling sensation.  And both 
of the VA examiners diagnosed degenerative joint disease 
(arthritis) of the lumbar spine with chronic radiculopathy.  
However, although it appears the RO recognized the radicular 
symptoms to some extent as part and parcel of the underlying 
service-connected low back disability, the VA examiners have 
not, in turn, provided an assessment of the severity of the 
radicular symptoms in terms of the degree and frequency they 
occur, as required by 38 C.F.R. § 4.71a, Diagnostic Code 
5293, for Intervertebral Disc Syndrome (IDS).  The examiners 
also did not indicate whether the radicular symptoms cause 
additional functional impairment due to weakened movement, 
premature or excess fatigability, or incoordination, and they 
did not specify whether it is possible to quantify the degree 
of additional range of motion loss that may exist pursuant 
to DeLuca.  Consequently, the veteran should be reexamined to 
obtain medical opinions concerning these material issues.  
See Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the veteran and 
request that he provide a list 
(containing the complete names, addresses 
and dates) of any additional treatment 
(VA, private or other) that he has 
received for his low back disability 
since he was last examined by VA for 
compensation purposes in March 1999.  And 
after obtaining any necessary 
authorization from him, the RO should 
directly contact the sources identified 
and obtain copies of the records in their 
possession, in accordance with 38 C.F.R. 
§ 3.159.  All evidence obtained should be 
associated with the other evidence of 
record in the claims folder.  If records 
requested are not obtained, for whatever 
reason, this should be documented as 
well.

2.  The veteran should be scheduled for 
VA orthopedic and neurological 
examinations to obtain medical opinions 
concerning the severity of his low back 
disability.  All necessary tests and 
studies should be conducted to make this 
determination, including range of motion 
studies expressed in terms of degrees 
(and in relation to normal range of 
motion).  It also is requested that the 
VA examiners indicate the extent there is 
functional impairment attributable to 
pain or painful motion, limited or excess 
movement, weakness, premature or excess 
fatigability, or incoordination, etc., 
including during times when the veteran's 
symptoms (including the radicular 
symptoms) are most prevalent-such as 
during prolonged use or "flare ups."  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
And if possible, the severity of these 
symptoms should also be expressed in 
terms of the degree of additional range 
of motion loss that may occur beyond that 
which is clinically observed.  The 
rationale for all opinions expressed 
should be provided-citing, where 
necessary, to specific evidence in the 
record, in a typewritten report.  It is 
absolutely imperative that the examiners 
have access to the claims folder and a 
copy of this Remand in connection with 
the evaluation of the veteran.

3.  The RO should review the reports of 
the evaluations to ensure they adequately 
address the concerns of this remand and 
the overall severity of the veteran's 
symptomatology.  If not, the examination 
reports should be returned for immediate 
corrective action.  38 C.F.R. § 4.2.

4.  After completion of the above 
development, and any additional 
development deemed warranted by the 
record, the RO should readjudicate the 
veteran's claim for an initial rating 
higher than 20 percent for his low back 
disability-to include consideration of 
any additional evidence obtained as a 
result of this remand and in accordance 
with the Court's holding in Fenderson 
pertaining to the propriety of the 
initial rating and the possibility of 
assigning a "staged" rating.  If the 
benefits requested are not granted to the 
veteran's satisfaction, then he and his 
representative should be provided a 
supplemental statement of the case and 
given an opportunity to submit additional 
medical and/or other evidence in response 
prior to returning the case to the Board 
for further appellate consideration.

The veteran need take no action until otherwise notified.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  However, he has the right to 
submit additional evidence and argument concerning this claim 
while it is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The purpose of this REMAND is to obtain 
additional clarifying information and evidence, and to 
protect his right to procedural due process of law.  No 
inference should be drawn regarding the final disposition of 
the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).


